        Case 2:18-cv-02505-NIQA Document 202 Filed 05/10/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ANNA K. NUPSON                                   :             CIVIL ACTION
           Plaintiff                              :
                                                  :             NO. 18-2505
                v.                                :
                                                  :
 SCHNADER HARRISON SEGAL &                        :
 LEWIS, LLP, et al.                               :
            Defendants                            :

                                             ORDER
       AND NOW, this 10th day of May 2021, upon consideration of Plaintiff’s motion to enforce

subpoena and request for service by alternative methods, [ECF 196], and for good cause shown,

it is hereby ORDERED that the motion is GRANTED, as follows: Plaintiff shall serve her

subpoena for deposition on non-party Lucia M. Hughes by (1) sending a copy of the subpoena and

this Order to Ms. Hughes’ last known address by first class and certified mail; and (2) sending a

copy of the subpoena and this Order to Ms. Hughes’ counsel, Kevin Rethore, Esquire, by first class

and certified mail and electronic mail (kevin.rethore@caffhill.com).



                                             BY THE COURT:


                                             /s/ Nitza I. Quiñones Alejandro
                                             NITZA I. QUIÑONES ALEJANDRO
                                             Judge, United States District Court
